                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                                No. 5:20-CV-461-BO


SHANNON CHARLENE JOHNSON,                    )
                                             )
                      Plaintiff,             )
V.                                           )                      ORDER
                                             )
BRIDGESTONE BANDAG LLC and                   )
TRENTON "TRENT" BENNETT,                     )
                                             )
                      Defendants.            )


       This cause comes before the Court on the memorandum and recommendation of United

States Magistrate Judge Robert B. Jones, Jr. allowing plaintiff to proceed without prepayment of

fees and recommending that this action be dismissed. [DE 11] . No objections to the

memorandum and recommendation have been filed and the time for doing so has expired. For

the reasons that follow, the memorandum and recommendation (M&R) is ADOPTED and this

action is DISMISSED.

       Plaintiff, proceeding pro se, instituted this action by filing a motion to proceed in forma

pauperis and a proposed complaint. In her complaint, plaintiff alleges claims of discriminatory

sexual harassment and retaliation by her former employer and Bennett. Magistrate Judge Jones

determined that plaintiff had demonstrated that she should not be required to pay the costs of

court and granted plaintiffs motion to proceed in forma pauperis. However, Magistrate Judge

Jones further determined that plaintiff had failed to include facts to support her claims. Plaintiff

has previously been advised of this deficiency and has failed to particularize her complaint

though given an opportunity to do so. [DE 3] .




         Case 5:20-cv-00461-BO Document 13 Filed 11/23/20 Page 1 of 2
       A district court is required to review de nova those portions of an M&R to which a party

timely files specific objections or where there is plain error. 28 U.S.C. § 636(b)(l); Thomas v.

Arn, 474 U.S. 140, 149-50 (1985). " [I]n the absence of a timely filed objection, a district court

need not conduct de nova review, but instead must only satisfy itself that there is no clear error

on the face of the record in order to accept the recommendation." Diamond v. Colonial Life &

Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (internal quotation and citation omitted).

       Here, plaintiff has not filed any objections to any portion of the M&R. The Court has

reviewed the M&R and is satisfied that there is no clear error on the face of the record.

Accordingly, the M&R is ADOPTED. Plaintiffs complaint is DISMISSED for failure to state a

claim pursuant to 28 U.S.C. § 1915(e)(2)(B). The clerk is DIRECTED to close the case.




SO ORDERED, this ~day of November, 2020.




                                               ERRENCE W. BOYLE
                                              CHIEF UNITED STATES DIS




                                                 2

          Case 5:20-cv-00461-BO Document 13 Filed 11/23/20 Page 2 of 2
